Exhibit 10.14

SONIC INNOVATIONS, INC.

Management Bonus Program

2009

MANAGEMENT BONUS PROGRAM

The Management Bonus Program (“the Program”) is designed to reward senior level
managers for achieving specified Company performance goals and individual
performance objectives. The Program’s objective is to motivate such senior level
managers by providing an annual cash bonus opportunity.

PROGRAM SUMMARY

The Compensation Committee of the Board of Directors administers the Program.
Funding for the Program is based on the performance of the Company for the year.
Bonuses are calculated and distributed during the first quarter of the
subsequent year upon substantial completion of the full year audit results.

Bonuses are based on achievements of goals in three segments: the Company’s
annual sales goal, the Company’s annual pre-tax income goals, and individual
performance goals. The three segments, weighted 25% for annual sales goal, 50%
for annual pre-tax income goal and 25% for individual performance goals, are
independent. Under-achievement in one of them may reduce that segment’s bonus to
zero, but would not affect the other two segments. Similarly, over-achievement
in one segment may increase that portion of the bonus without affecting the
other segments.

TARGETS

Targets for sales and pre-tax income will be based on the Company’s operating
plan and will be approved by the Compensation Committee of the Board of
Directors.

BONUS LEVELS FOR ACHIEVEMENT OF PLAN

A “base bonus” will be paid if the targets in the three segments are met. Base
bonus levels for participants may vary by title and position. A listing of
participants and their base bonus levels is recommended annually by the Chief
Executive Officer (“CEO”) and approved by the Compensation Committee of the
Board of Directors. Base salary means compensation paid during the Program year,
excluding commissions, special awards and perquisites.

Actual sales and pre-tax income will be as reflected in the Company’s audited
financial statements. Participant’s objectives will be measurable, quantifiable
and agreed to beforehand. The CEO will make the final determination of the
degree of achievement for the other executives, and the Chairman of the Board of
Directors will make the determination for the CEO.

OVER-ACHIEVEMENT OF PLAN

If the sales and/or the pre-tax income numbers are better than the “at target”
figures, the bonus for that segment will increase. Over-achievement of a
participant’s individual goals may result in an increased bonus for that segment
as well. A participant’s total bonus payment shall not exceed 200% of his/her
“base bonus”.

UNDER-ACHIEVEMENT OF PLAN

If the sales and/or the pre-tax income numbers are worse than the “at target”
figures, the bonus for that segment will decrease. There will be an appropriate
decrease in bonus for under-achievement in the individual objectives segment as
well.

ELIGIBILITY

Participation in the Bonus Program will be recommended by the CEO and approved
by the Compensation Committee of the Board of Directors. New employees hired
during the year may be eligible to participate on a pro rata basis. Employees
promoted during the year may be eligible to participate or participate at a
higher award level, on a pro rata basis.



--------------------------------------------------------------------------------

TERMINATION OF EMPLOYMENT

In the event that any participant shall cease to be a full-time employee during
any year in which he/she is participating in the Program or at the time the
bonus is paid out, that participant will not be entitled to a bonus payment for
that Program year.

AMENDMENT OF THE PROGRAM

The Compensation Committee of the Board of Directors may, from time to time,
make amendments to the Program, as it believes appropriate, and may terminate
the Program at any time. In addition, the Compensation Committee of the Board of
Directors may consider unusual and/or extraordinary events that occur during the
year when considering bonus awards.

MISCELLANEOUS

Nothing contained in the Program shall be construed to confer upon any
participant any right to continue in the employ of the Company or affect in any
way the Company’s right to terminate a participant’s employment at any time.

SALES SEGMENT BONUS

The bonus for the segment measured by the Company’s net sales target will be 25%
of the participant’s base bonus, adjusted for over/under-achievement per the
schedule below. For every 2.0% increase in sales above target, the bonus
increases by 5% of base bonus. For every 2.0% shortfall in sales below target,
the bonus decreases by 5% of base bonus, but below 90.0% of target, no bonus is
paid. The bonus for this segment cannot be less than zero.

 

Net Sales

             % Target             % of Base Bonus

>10.0%

   <90.0%   No Bonus

-8.0%

   92.0%   5.0%

-6.0%

   94.0%   10.0%

-4.0%

   96.0%   15.0%

-2.0%

   98.0%   20.0%

Target

   100%   25.0%

1.0%

   102%   30.0%

2.0%

   104%   35.0%

3.0%

   106%   40.0%

4.0%

   108%   45.0%

5.0%

   110%   50.0%

No Limit

   No Limit   Subject to 200% total bonus limit

PRE-TAX INCOME SEGMENT BONUS

The bonus for the segment measured by the Company’s pre-tax income will be 50%
of the participant’s base bonus, adjusted for over/under-achievement per the
schedule below. For every $0.2M increase in pre-tax income above target, the
bonus increases by 10% of base bonus. For every $0.3M shortfall below target,
the bonus decreases by 8.33% of base bonus, but below $1.7M of targeted pre-tax
income the bonus falls to zero. The bonus for this segment cannot be less than
zero.

 

Pre-Tax Income

   % of Base Bonus

-$1.7M

   No Bonus

-$1.5M

   8.3%

-$1.2M

   16.7%

-$0.9M

   25.0%

-$0.6M

   33.3%

-$0.3M

   41.7%

Target

   50.0%

+$0.2M

   60.0%

+$0.4M

   70.0%

+$0.6M

   80.0%

+$0.8M

   90.0%

+$1.0M

   100.0%

No Limit

   Subject to 200% total bonus limit



--------------------------------------------------------------------------------

INDIVIDUAL PERFORMANCE SEGMENT BONUS

The CEO and each Program participant will mutually agree upon a set of
objectives, whose accomplishment will determine the bonus level for this
segment:

 

OBJECTIVE

   %
WEIGHTING    ACHIEVEMENT
LEVEL (%)

1.

     

2.

     

3.

     

4.

     

Under-achievement of objectives will result in a reduction in bonus for this
segment. Over-achievement should be rare, since the goals will be set high.
Should over achievement occur, the bonus may increase.

Objectives approved: _________________________________________
            Date:______________________

(Program Participant)

Objectives approved: _________________________________________             Date:
______________________

(Chief Executive Officer)

Achievement level approved: ___________________________________
            Date: ______________________

(Chief Executive Officer)